DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 22 December 2020. Claims 1-2, 5-12, 14-16, and 18-23 are pending in the case. Claims 1, 8, and 16 were amended. Claim 13 was canceled. Claims 22-23 were added. Claims 1, 8, and 16 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22nd, 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-16, and 18-23 are being rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (Temporal query of attribute-value patient data: utilizing the constraints of clinical studies) in view of Berns et al. (US 2015/0074149 A1).
Regarding claim 1, Deshpande teaches a system, comprising
a processor; a longitudinal database operatively coupled to the processor; and a memory operatively coupled to the processor, the memory storing processor-readable instructions executable by the processor to (see Deshpande, Sections 3.1-3.2, Figures 1, 2):
determine a temporal relationship between search parameters from a plurality of search parameters for a longitudinal query, the longitudinal query including a time organization, the search parameters including a user-specified study type, the user-specified study type including one of a case-control study or a cohort study (see Deshpande, Sections 3.3-3.6, Figures 3-7, Examiner interprets a ‘temporal relationship’ as ‘temporal criteria.’ Examiner interprets a ‘longitudinal query’ as a ‘temporal query.’ Examiner interprets the search parameters as the “clinical or demographic parameters,” or the ‘non-temporal criteria.’),

However, Deshpande does not explicitly teach:
the user-specified study type selected by a user via a drop-down menu;

Berns teaches:
the user-specified study type selected by a user via a drop-down menu (see Berns, Figure 10, “Cohort Type”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deshpande (teaching temporal query of attribute-value patient data: utilizing the constraints of clinical studies) in view of Berns (teaching a metadata automated system), and arrived at a system that incorporates a drop-down menu. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing useable, timely, and cost effective integration, standardization, and reporting of data (see Berns, Paragraph [0012]). In addition, both the references (Deshpande and Berns) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Deshpande, and Berns further teaches:
and in response to the temporal relationship between the search parameters from the plurality of search parameters indicating an order of a plurality of events associated with the plurality of search parameters (see Deshpande, Sections 3.3-3.6, Figures 3-7, “If two non-temporal criteria are used, one can apply a binary temporal (Allen) operator to them in the TimeOp column.”):
classify each search parameter from the plurality of search parameters with a discrete event from the plurality of events (see Deshpande, Sections 3.3-3.6, Figures 3-7, “identify patients from a breast cancer dataset through criteria based on prior therapy: specifically, patients who have received more than six courses (cycles) of chemotherapy and more than 3000 rads of radiation.”),
determine global search parameters for the longitudinal query based on each discrete event from the plurality of events (see Deshpande, Sections 3.3-3.6, Figures 3-7, “along with patient ID and the appropriate valid-time stamps.”),
define, based on a longitudinal database table graph, a single-segment query for each discrete event from the plurality of events, the single-segment query for each discrete event from the plurality of events including (1) a set of search parameters from the plurality of search parameters that is unique to that discrete event and (2) the global search parameters, the longitudinal database table graph generated based on metadata specifying a longitudinal database table topology, the single-segment query for each discrete event from the plurality of events determined based on a path between a focus parameter of that discrete event and a target parameter of that discrete event, the path being determined based on the longitudinal database table graph and associated with an unfiltering parameter (see Deshpande, Sections 3.3-3.6, Figures 3-7, “In Fig. 3, the user composes the non-temporal portion of the query. Here, the individual criteria are ([Number of Chemotherapy Courses] > 6) and ([Total Dose of Radiotherapy] > 3000), which are referenced as criteria 1 and 2. These are combined with a Boolean AND operator, yielding the final (compound) non-temporal criterion, ‘1 and 2’ of the lower left of Fig. 3. Fig. 4 illustrates the next step: defining the temporal criteria in terms of the non-temporal ones… along with patient ID and the appropriate valid-time stamps.” Also, see Berns, Paragraphs [0098], [0207], “The trait observations 408 grouped with the modules 406 are shown as longitudinal trait observations 408… The options 1322 can further include filtering options, such as filtering based on the type of trait included in the report. The filtering options will only keep results which meet the filter criteria. The options 1322 further include constraint options, such as limiting, non-limiting. The constraint option semantics are equivalent to SQL inner joins vs. outer joins.”),
define a multi-segment query based on each single-segment query defined for each discrete event from the plurality of events (see Deshpande, Sections 3.3-3.6, Figures 3-7, “In Fig. 3, the user composes the non-temporal portion of the query. Here, the individual criteria are ([Number of Chemotherapy Courses] > 6) and ([Total Dose of Radiotherapy] > 3000), which are referenced as criteria 1 and 2. These are combined with a Boolean AND operator, yielding the final (compound) non-temporal criterion, ‘1 and 2’ of the lower left of Fig. 3. Fig. 4 illustrates the next step: defining the temporal criteria in terms of the non-temporal ones.”),
query a plurality of database tables from the longitudinal database based on the multi-segment query to retrieve multi-segment query results (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The results of query execution are shown in Figs. 6 and 7… The non-temporal query results are shown in Fig. 6, while the temporal results are shown in Fig. 7”),
and render the retrieved multi-segment query results in a user interface (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The results of query execution are shown in Figs. 6 and 7… The non-temporal query results are shown in Fig. 6, while the temporal results are shown in Fig. 7”).

Regarding claim 2, Deshpande in view of Berns teaches all the limitations of claim 1. Deshpande further teaches:
wherein the order of the plurality of events specifies an order of the plurality of events over a user-specified period of time (see Deshpande, Figure 9, “Use of study events to define temporal criteria. By specifying values in the study event start and study event end columns, the user can limit the results to patients who have received chemotherapy and then developed leukopenia in cycles 10– 12 (but not in earlier cycles).”).

Regarding claim 5, Deshpande in view of Berns teaches all the limitations of claim 1. Deshpande further teaches:
wherein each discrete event from the plurality of events is one of a diagnosis, a medication, a symptom, a doctor visit, a hospital stay, or a medical procedure (see Deshpande, Sections 3.3-3.6, Figures 3-7, “identify patients from a breast cancer dataset through criteria based on prior therapy: specifically, patients who have received more than six courses (cycles) of chemotherapy and more than 3000 rads of radiation.”).


wherein: the longitudinal database table graph is associated with a plurality of longitudinal database tables stored at the longitudinal database (see Berns, Paragraph [0057], “The storage 108 or the networked devices 104 may also include metadata tables, physical tables, the schema definition language 126, or a schema definition model, used by the application 132 to structure filters, provide user feedback, or structure report data definitions for the Business Intelligence tools 134.”).

Regarding claim 7, Deshpande in view of Berns teaches all the limitations of claim 1. Berns further teaches:
wherein: the longitudinal database is a first longitudinal database, and the longitudinal database table graph is associated with a plurality of longitudinal database tables, at least one longitudinal database table from the plurality of longitudinal database tables being stored at a second longitudinal database different from the first longitudinal database (see Berns, Paragraphs [0057]-[0058], “The storage 108 or the networked devices 104 may also include metadata tables, physical tables, the schema definition language 126, or a schema definition model, used by the application 132 to structure filters, provide user feedback, or structure report data definitions for the Business Intelligence tools 134… The databases 136 and 144 are representative of any collection of data regardless of the particular physical representation of the data. A physical representation of data defines an organizational schema of the data.”).

Regarding claim 8, Deshpande teaches a method, comprising
identifying, via a processor, a plurality of temporal relationships between each query search parameter from a set of longitudinal query search parameters and the remaining query search parameters from the longitudinal query search parameters, the set of longitudinal query search parameters including a user-specified study type, the user-specified study type including one of a case-control study or a see Deshpande, Sections 3.3-3.6, Figures 3-7, Examiner interprets a ‘temporal relationship’ as ‘temporal criteria.’ Examiner interprets a ‘longitudinal query’ as a ‘temporal query.’ Examiner interprets the search parameters as the “clinical or demographic parameters,” or the ‘non-temporal criteria.’),

However, Deshpande does not explicitly teach:
the user-specified study type selected by a user via a drop-down menu;

Berns teaches:
the user-specified study type selected by a user via a drop-down menu (see Berns, Figure 10, “Cohort Type”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deshpande (teaching temporal query of attribute-value patient data: utilizing the constraints of clinical studies) in view of Berns (teaching a metadata automated system), and arrived at a method that incorporates a drop-down menu. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing useable, timely, and cost effective integration, standardization, and reporting of data (see Berns, Paragraph [0012]). In addition, both the references (Deshpande and Berns) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Deshpande, and Berns further teaches:
identifying, via a processor, (1) a focus parameter from the set of longitudinal query search parameters and (2) a set of target parameters from the set of longitudinal query search parameters (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The interface is designed to perform parameter-centric query, where the user can search for patients matching criteria based on clinical or demographic parameters.”);
calculating, via a processor, a set of longitudinal database table paths, each longitudinal database table path from the set of longitudinal database table paths being a path from a longitudinal database table node associated with the focus parameter to a different longitudinal database table node from a set of longitudinal database table nodes associated with the set of target parameters, and each longitudinal database table path from the set of longitudinal database table paths associated with an unfiltering parameter (see Berns, Paragraphs [0098], [0207], “The trait observations 408 grouped with the modules 406 are shown as longitudinal trait observations 408… The options 1322 can further include filtering options, such as filtering based on the type of trait included in the report. The filtering options will only keep results which meet the filter criteria. The options 1322 further include constraint options, such as limiting, non-limiting. The constraint option semantics are equivalent to SQL inner joins vs. outer joins.”).
generating, via a processor, a set of longitudinal query segments based on each longitudinal database table path from the set of longitudinal database table paths (see Deshpande, Sections 3.3-3.6, Figures 3-7, “In Fig. 3, the user composes the non-temporal portion of the query. Here, the individual criteria are ([Number of Chemotherapy Courses] > 6) and ([Total Dose of Radiotherapy] > 3000), which are referenced as criteria 1 and 2. These are combined with a Boolean AND operator, yielding the final (compound) non-temporal criterion, ‘1 and 2’ of the lower left of Fig. 3. Fig. 4 illustrates the next step: defining the temporal criteria in terms of the non-temporal ones.”);
combining, via a processor, the set of longitudinal query segments to generate a multi-segment longitudinal query including a time organization (see Deshpande, Sections 3.3-3.6, Figures 3-7, “In Fig. 3, the user composes the non-temporal portion of the query. Here, the individual criteria are ([Number of Chemotherapy Courses] > 6) and ([Total Dose of Radiotherapy] > 3000), which are referenced as criteria 1 and 2. These are combined with a Boolean AND operator, yielding the final (compound) non-temporal criterion, ‘1 and 2’ of the lower left of Fig. 3. Fig. 4 illustrates the next step: defining the temporal criteria in terms of the non-temporal ones.”);
querying, via a processor, a plurality of longitudinal database tables of a longitudinal database table graph, the querying based on the multi-segment longitudinal query, the longitudinal database table graph generated based on metadata specifying a longitudinal database table topology (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The results of query execution are shown in Figs. 6 and 7… The non-temporal query results are shown in Fig. 6, while the temporal results are shown in Fig. 7” Also, see Roth, Paragraphs [0006], [0092], “Once a search location is selected, the user specifies filtering criteria in the Search Panel User Interface 704 presented by the Search Panel Module. An XML File 706 containing the search criteria is created and sent to the Search Tool Module 506 of the Search Engine, which resides on a server computer. The Search Tool Module 506 instructs the Database Graph Generation Module 502 to create a database graph. This is done by parsing the database and accessing the Entry Definitions 710. The Entry Definitions 710 have associated Data Entries 712, which include at least one Primary Key 714 and may contain one or more Secondary Keys 716. The database graph is generated, representing the database schema, from which the Join Path Generation Module 504 is able to construct the correct joins between the database tables and then subsequently calculate the most efficient path between the requested nodes.”);
and rendering, via a processor, multi-segment longitudinal query results in a user interface (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The results of query execution are shown in Figs. 6 and 7… The non-temporal query results are shown in Fig. 6, while the temporal results are shown in Fig. 7”).

Regarding claim 9, Deshpande in view of Berns teaches all the limitations of claim 8. Deshpande further teaches:
wherein at least one of the focus parameter or the set of target parameters is identified based on the plurality of temporal relationships (see Deshpande, Sections 3.3-3.6, Figures 3-7, “If the user has specified temporal criteria, the temporal query engine then operates on these temporary tables to generate the desired result.”).

Regarding claim 10, Deshpande in view of Berns teaches all the limitations of claim 8. Berns further teaches:
wherein each longitudinal database table included in the longitudinal database table graph is stored in a common database (see Berns, Paragraph [0057], “The storage 108 or the networked devices 104 may also include metadata tables, physical tables, the schema definition language 126, or a schema definition model, used by the application 132 to structure filters, provide user feedback, or structure report data definitions for the Business Intelligence tools 134.”).

Regarding claim 11, Deshpande in view of Berns teaches all the limitations of claim 8. Berns further teaches:
wherein a first longitudinal database table included in the longitudinal database table graph is stored in a first longitudinal database, and a second longitudinal database table included in the longitudinal database table graph is stored in a second longitudinal database different from the first longitudinal database (see Berns, Paragraphs [0057]-[0058], “The storage 108 or the networked devices 104 may also include metadata tables, physical tables, the schema definition language 126, or a schema definition model, used by the application 132 to structure filters, provide user feedback, or structure report data definitions for the Business Intelligence tools 134… The databases 136 and 144 are representative of any collection of data regardless of the particular physical representation of the data. A physical representation of data defines an organizational schema of the data.”).

Regarding claim 12, Deshpande in view of Berns teaches all the limitations of claim 8. Berns further teaches:
wherein each longitudinal database table path from the set of longitudinal database table paths is a shortest path from the longitudinal database table node see Berns, Paragraph [0167], “With the return of the entities 404 and modules 406 associated with the selected trait 905, a calculate step 910, coupled to the associate trait step 908, can calculate a current cohort 912 and all one-hop linkages 914.”).

Regarding claim 13, Deshpande in view of Berns teaches all the limitations of claim 8. Deshpande further teaches:
wherein: each longitudinal database table path from the set of longitudinal database table paths is associated with one of a filtering parameter or an unfiltering parameter, each longitudinal query segment from the set of longitudinal query segments is combined into the multi-segment longitudinal query based on whether the longitudinal database table path associated with that longitudinal query segment includes the filtering parameter or the unfiltering parameter (see Deshpande, Sections 3.3-3.6, Figures 3-7, “We illustrate this with the examples of Figs. 3-7. In the first step, we create a temporary table for each non-temporal criterion, (at least six cycles of chemotherapy, criterion 1) and (radiation dose > 3000 rads, criterion 2).” Also, see Roth, Paragraphs [0054], [0092], “Once a search location is selected, the user specifies filtering criteria in the Search Panel User Interface 704 presented by the Search Panel Module. An XML File 706 containing the search criteria is created and sent to the Search Tool Module 506 of the Search Engine, which resides on a server computer. The Search Tool Module 506 instructs the Database Graph Generation Module 502 to create a database graph. … The database graph is generated, representing the database schema, from which the Join Path Generation Module 504 is able to construct the correct joins between the database tables and then subsequently calculate the most efficient path between the requested nodes.”).

Regarding claim 14, Deshpande in view of Berns teaches all the limitations of claim 8. Berns further teaches:
wherein: the metadata representing a relatedness of data in each longitudinal database table represented in the longitudinal database table graph to other longitudinal database tables represented in the longitudinal database table graph (see Berns, Paragraph [0057], “The storage 108 or the networked devices 104 may also include metadata tables, physical tables, the schema definition language 126, or a schema definition model, used by the application 132 to structure filters, provide user feedback, or structure report data definitions for the Business Intelligence tools 134.”).

Regarding claim 15, Deshpande in view of Berns teaches all the limitations of claim 8. Deshpande further teaches:
retrieving, from a database, the longitudinal database table graph including (1) the longitudinal database table node associated with the focus parameter and (2) the set of longitudinal database table nodes associated with the set of target parameters (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The first step is common to all queries. The query engine extracts rows from tables containing patient-related data based on non-temporal criteria, and performs EAVto-conventional-structure transformations. The result is one or more temporary tables, each with one column per attribute of interest, along with patient ID and the appropriate valid-time stamps. If the user has specified temporal criteria, the temporal query engine then operates on these temporary tables to generate the desired result.” Also, see Roth, Paragraphs [0054], [0092], “Once a search location is selected, the user specifies filtering criteria in the Search Panel User Interface 704 presented by the Search Panel Module. An XML File 706 containing the search criteria is created and sent to the Search Tool Module 506 of the Search Engine, which resides on a server computer. The Search Tool Module 506 instructs the Database Graph Generation Module 502 to create a database graph. … The database graph is generated, representing the database schema, from which the Join Path Generation Module 504 is able to construct the correct joins between the database tables and then subsequently calculate the most efficient path between the requested nodes.”).

Regarding claim 16, Deshpande teaches a processor-readable non-transitory medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:
determine, based on (1) metadata or (2) previous parameter classifications, a first subset of search parameters from a set of search parameters, the first subset of search parameters being related to a condition, the set of search parameters including a user-specified study type, the user-specified study type including one of a case-control study or a cohort study (see Deshpande, Sections 3.3-3.6, Figures 3-7, “In Fig. 3, the user composes the non-temporal portion of the query. Here, the individual criteria are ([Number of Chemotherapy Courses] > 6) and ([Total Dose of Radiotherapy] > 3000), which are referenced as criteria 1 and 2. These are combined with a Boolean AND operator, yielding the final (compound) non-temporal criterion, ‘1 and 2’ of the lower left of Fig. 3.”),

However, Deshpande does not explicitly teach:
the user-specified study type selected by a user via a drop-down menu;

Berns teaches:
the user-specified study type selected by a user via a drop-down menu (see Berns, Figure 10, “Cohort Type”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deshpande (teaching temporal query of attribute-value patient data: utilizing the constraints of clinical studies) in view of Berns (teaching a metadata automated system), and arrived at a machine that incorporates a drop-down menu. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing useable, timely, and cost effective integration, standardization, and reporting of data (see Berns, Paragraph [0012]). In addition, both the references (Deshpande and Berns) teach features that are directed to analogous art and they are directed to the same field 

The combination of Deshpande, and Berns further teaches:
determine, based on (1) metadata or (2) the previous parameter classifications, a second subset of search parameters from the set of search parameters, the second subset of search parameters being related to one of the condition or a control group of individuals (see Deshpande, Sections 3.3-3.6, Figures 3-7, “In Fig. 3, the user composes the non-temporal portion of the query. Here, the individual criteria are ([Number of Chemotherapy Courses] > 6) and ([Total Dose of Radiotherapy] > 3000), which are referenced as criteria 1 and 2. These are combined with a Boolean AND operator, yielding the final (compound) non-temporal criterion, ‘1 and 2’ of the lower left of Fig. 3.”);
determine a third subset of search parameters from the set of search parameters, the third subset of search parameters including search parameters common to the first subset of search parameters and the second subset of search parameters (see Deshpande, Sections 3.3-3.6, Figures 3-7, “Fig. 4 illustrates the next step: defining the temporal criteria in terms of the non-temporal ones.”);
generate a first longitudinal query based on (1) the first subset of search parameters, and (2) the third subset of search parameters, the first longitudinal query including a time organization (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The Ad Hoc query user interface: specifying temporal criteria. The user has specified patients who have received more than six courses (cycles) of chemotherapy and more than 3000 rads of radiation (the criteria of Fig. 3, reproduced in the second frame). The temporal criteria (in the third frame from top) specify that either (a) the radiation dose occurs ‘during’ the chemotherapy cycles or (b) the chemotherapy cycles occur less than 1 month ‘before’ the radiation dose.”);
generate a second longitudinal query based on (1) the second subset of search parameters, and (2) the third subset of search parameters (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The Ad Hoc query user interface: specifying temporal criteria. The user has specified patients who have received more than six courses (cycles) of chemotherapy and more than 3000 rads of radiation (the criteria of Fig. 3, reproduced in the second frame). The temporal criteria (in the third frame from top) specify that either (a) the radiation dose occurs ‘during’ the chemotherapy cycles or (b) the chemotherapy cycles occur less than 1 month ‘before’ the radiation dose.”);
retrieve first longitudinal query results from a plurality of longitudinal database tables, based on the first longitudinal query (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The top table consists of the patient events for the first temporal specification (radiation dose occurs ‘during’ the chemotherapy cycles).”);
store the first longitudinal query results in a condition longitudinal database table (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The top table consists of the patient events for the first temporal specification (radiation dose occurs ‘during’ the chemotherapy cycles).”);
retrieve second longitudinal query results from the plurality of longitudinal database tables, based on the second longitudinal query (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The middle table consists of the patient events for the second temporal specification (chemotherapy cycles occur less than 1 month ‘before’ the radiation)”);
store the second longitudinal query results in a potential control group longitudinal database table (see Deshpande, Sections 3.3-3.6, Figures 3-7, “The middle table consists of the patient events for the second temporal specification (chemotherapy cycles occur less than 1 month ‘before’ the radiation)”);
and compare statistical data generated based on data in the condition longitudinal database table with statistical data generated based on data in the potential control group longitudinal database table to predict information relating to the condition (see Deshpande, Sections 3.3-3.6, Figures 3-7, “and the bottom table shows a list of patients matching the Boolean combination (‘or’) of the other two tables.”).

Regarding claim 18, Deshpande in view of Berns further teaches all the elements of claim 16. Deshpande further teaches:
wherein the information relating to the condition is an influence of a predetermined parameter on the condition (see Deshpande, Sections 3.3-3.6, Figures 3-7, “we wish to identify patients from a breast cancer dataset through criteria based on prior therapy: specifically, patients who have received more than six courses (cycles) of chemotherapy and more than 3000 rads of radiation.”).

Regarding claim 19, Deshpande in view of Berns further teaches all the elements of claim 16. Deshpande further teaches:
wherein the information relating to the condition is a likelihood that individuals in the potential control group longitudinal database table will develop the condition (see Deshpande, Sections 3.3-3.6, Figures 3-7, “—The values of certain instant events form a time-series, within which one can look for trends, such as progressively ascending or descending values of a parameter. Trends for hematological parameters are particularly important in cancer chemotherapy.”).

Regarding claim 20, Deshpande in view of Berns further teaches all the elements of claim 16. Deshpande further teaches:
filter each of the condition longitudinal database table and the potential control group longitudinal database table to remove excess data, and perform statistical analysis of the data of the filtered conditional longitudinal database table and the filtered potential control group longitudinal database table (see Deshpande, Sections 3.3-3.6, Figures 3-7, “Temporal query results. The top table consists of the patient events for the first temporal specification (radiation dose occurs ‘during’ the chemotherapy cycles). The middle table consists of the patient events for the second temporal specification (chemotherapy cycles occur less than 1 month ‘before’ the radiation), and the bottom table shows a list of patients matching the Boolean combination (‘or’) of the other two tables. ”). 

Regarding claim 21, Deshpande in view of Berns further teaches all the elements of claim 16. Deshpande further teaches:
filter data stored in the potential control group longitudinal database table based on filtering parameters included with the set of search parameters; and modify an amount of data stored in the condition longitudinal database table based on a comparison of the amount of data stored in the condition longitudinal database table and an amount of data stored in the potential control group longitudinal database table (see Deshpande, Sections 3.3-3.6, Figures 3-7, “Temporal query results. The top table consists of the patient events for the first temporal specification (radiation dose occurs ‘during’ the chemotherapy cycles). The middle table consists of the patient events for the second temporal specification (chemotherapy cycles occur less than 1 month ‘before’ the radiation), and the bottom table shows a list of patients matching the Boolean combination (‘or’) of the other two tables. ”).

Regarding claim 22, Deshpande in view of Berns teaches all the limitations of claim 1. Berns further teaches:
identify a plurality of subsets of the retrieved multi-segment query results based on the unfiltering parameter (see Berns, Paragraphs [0207], “The calculate step 1318 is coupled to a display step 1320 that can display options 1322. When entities 404 are appended, added, or linked to the report data definition 130 the user will be provided with the options 1322. The options 1322 include longitudinal options, such as first, last or all observations. The options 1322 can further include filtering options, such as filtering based on the type of trait included in the report. The filtering options will only keep results which meet the filter criteria. The options 1322 further include constraint options, such as limiting, non-limiting. The constraint option semantics are equivalent to SQL inner joins vs. outer joins.”).

Regarding claim 23, Deshpande in view of Berns teaches all the limitations of claim 1. Berns further teaches:
wherein the instructions to define the single-segment query for each discrete event from the plurality of events include instructions to construct at least one of a left see Berns, Paragraphs [0207], “The calculate step 1318 is coupled to a display step 1320 that can display options 1322. When entities 404 are appended, added, or linked to the report data definition 130 the user will be provided with the options 1322. The options 1322 include longitudinal options, such as first, last or all observations. The options 1322 can further include filtering options, such as filtering based on the type of trait included in the report. The filtering options will only keep results which meet the filter criteria. The options 1322 further include constraint options, such as limiting, non-limiting. The constraint option semantics are equivalent to SQL inner joins vs. outer joins.”).

Response to Arguments
Applicant’s Arguments, filed December 22nd, 2020, have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161